Citation Nr: 0735605	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic muscle weakness 
secondary to Department of Veterans Affairs prescribed Zocor 
use claimed as rhabdomyolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied both 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic muscle weakness secondary to Department of 
Veterans Affairs (VA) prescribed Zocor use claimed as 
rhabdomyolysis and an increased disability evaluation for the 
veteran's left pneumothorax residuals.  In January 2005, the 
veteran expressly withdrew his claim for an increased 
evaluation for his left pneumothorax residuals.  In September 
2006, the veteran submitted a Motion to Advance on the 
Docket.  In September 2006, the Board granted the veteran's 
motion.  In September 2006, the Board remanded the veteran's 
claim to the RO for additional action.  

In July 2007, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 2007, 
the requested VHA opinion was incorporated into the record.  
In August 2007, the veteran was provided with a copy of the 
VHA opinion.  In September 2007, the accredited 
representative submitted an Appellant's Response Brief.  

In September 2007, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
hearing loss disability.  It appears that the RO has not had 
an opportunity to act upon the application.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement (NOD) and a timely substantive appeal following 
the issuance of the statement of the case.  38 C.F.R. 
§ 20.200 (2007).  


FINDING OF FACT

Chronic muscle weakness has not been objectively shown to be 
the result of VA prescribed Zocor, surgical treatment, 
hospital care, or medical treatment.  


CONCLUSION OF LAW

Chronic muscle weakness secondary to Zocor use claimed as 
rhabdomyolysis was not incurred as the result of VA surgical 
treatment, hospital care, or medical treatment.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 3.361 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002), the Board observes that the RO 
issued VCAA notices to the veteran in May 2004 and October 
2006 which informed him of the evidence needed to support his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The May 2004 VCAA notice 
was issued to the veteran prior to the June 2004 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  A VHA 
opinion was requested by the Board and copies were 
incorporated into the record and provided to the veteran and 
his accredited representative.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



II.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic muscle weakness is 
warranted as the claimed disability is secondary to his use 
of Zocor as prescribed by the VA.  The veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
received by the VA in August 2003.  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2007) clarify that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

***
  (e)  Department employees and 
facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

An August 2001 VA treatment record states the veteran was 
taking a prescribed 20 milligram dose of Zocor.  VA clinical 
documentation dated in September 2001 indicates that the 
veteran's prescribed Zocor was increased to 80 milligrams.  

A March 2002 VA treatment record states that the veteran was 
taking Zocor and exhibited fatigue which "may be secondary 
to his med[ication]s."  His Zocor dosage was reduced to 40 
milligrams.  

VA clinical documentation dated in April 2002 states that the 
veteran complained of imbalance and associated falls.  An 
impression of lower extremity weakness was advanced.  
Treating VA medical personnel observed that:

P[atien]t has not had it for 2-3 months 
(no worsening, maybe a little better).  
The etiology is not clear but the 
differential diagnosis could be: myositis 
secondary to Zocor vs. post-circulation 
defect.  The Zocor was stopped 3 weeks 
ago and so will [follow up] if this 
clears in the next few weeks.  

A June 2002 hospital summary and associated clinical 
documentation from the Great Plains Regional Medical Center 
indicates that the veteran was admitted following a failed 
spinal tap associated with a myelogram.  He complained of 
severe lower lumbar pain; progressive leg weakness and 
numbness; and mild ambulatory dysfunction.  Treating medical 
personnel observed that the veteran "felt that he had toxic 
neuropathy to Zocor or Coumadin, and Zocor was 
discontinued."  He was diagnosed with "fever of unknown 
origin, presumed sepsis or urinary tract infection;" lumbar 
stenosis with radiculopathy; and "peripheral neuropathy 
secondary to Zocor."  

VA clinical documentation dated in November 2002 refers to 
the June 2002 hospital summary from Great Plains Regional 
Medical Center and conveys that the veteran had been found to 
exhibit bilateral leg numbness which progressed to gait 
disturbance with frequent falls during that hospitalization 
which was "initially felt to be due to Zocor which was 
stopped."  The veteran was diagnosed by his treating VA 
physicians with hypertension, diabetes mellitus; atrial 
fibrillation; "hyperlipidemia off Zocor due to SE of muscle 
weakness;" spinal degenerative joint disease; coronary 
artery disease; and several other disabilities.  

In his August 2003 claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), the veteran 
advanced that he was "put on 80 mg of Zocor and not 
monitored or informed of the potential danger signs of such 
treatment" by his treating VA physician in September 2001.  
The veteran indicated that: he was "crippled" as the result 
of such treatment; required the use of a walker for 
ambulation; and was unable to work, to tend to his domestic 
responsibilities, and to drive.  

In a September 2003 written statement, the veteran asserted 
that compensation under the provisions of 38 U.S.C.A. § 1151 
was warranted for a "muscle or neurological disability due 
to medication prescribed, in the wrong initial dosage by the 
VAMC OKC."  He clarified that:  

They put me on 80 mm (sic) of Zocar 
(sic), and failed to monitor me as was 
recommended.  Consequently, I began to be 
affected in my feet and legs, and began 
to notice I was having problems, but 
didn't know what was happening, neither 
did I imagine this what happened was.  As 
we talked about these problems, no one 
else seemed to understand what was 
happening, and soon I became a cripple.  
It isn't just in my feet and legs, but 
all over me.  

A September 2003 written statement from the veteran's 
daughter indicated that she was a registered nurse.  She 
stated that: the veteran did not experience "lower muscle 
weakness until he was placed on Zocor;" his prescribed Zocor 
was reduced from 80 mg to 40 mg by VA physicians in April 
2002; the medication was stopped altogether in May 2002; and 
he was subsequently diagnosed with "toxic [peripheral 
neuropathy]" secondary to prescribed Zocor.  In support of 
her contentions, the veteran's daughter submitted medical 
insert sheets on Zocor from Merck & Company, the drug's 
manufacturer.  The medical text indicates that Zocor, when 
taken in doses over 10 milligrams, could result in side 
effects such as myopathy/rhabdomyolysis.  

In an undated written statement received in November 2003, 
the veteran conveyed that:

I had another Dr. to tell me that they 
should have put me on 20 mil., monitored 
me in two to three weeks, if everything 
was okay and it needed more, add another 
20, and monitored me again, otherwise, if 
there was damage, to stop.   

In an undated written statement received in June 2004, the 
veteran's daughter advanced that: 

As you can see, he was on Zocor 80 mg 
which was ordered by the VA physician.  
According to Merck drug insert, he never 
should have exceeded 20 mg since he was 
also on Varapamil 120 mg bid.  A CK test 
should have been ordered prior to 
administration of this drug and three 
months after.  A CK test was never 
ordered at the VA hospital/clinic.  [The 
veteran] began to have severe cramping 
and muscle spasms of his legs.  He told 
the physicians of this problem and still 
a test was never ordered.  He began to 
lose control of his legs and fall. 

In his July 2004 NOD, the veteran asserted that he was 
"still a cripple caused by the Veteran's Hospital, in 
Oklahoma City by malpractice."  In a January 2005 written 
statement, the veteran advanced that he developed "muscle 
wasting of my legs" and had been crippled because of the 
large dose of Zocor prescribed by treating VA medical 
personnel.  

At a February 2007 VA examination for compensation purposes, 
the examiner noted that he had reviewed the clinical record 
and the relevant medical literature.  He advanced impressions 
of axonal demyelinating neuropathy; distal denervation and 
bilateral radiculopathy at L3-4 and L5-S1; "extensive 
spondylopathy which includes hypertrophic changes and vacuum 
disc phenomena causing stenosis at the L4/5 level;" and a 
large protruded disc at the L3/4 level.  The VA physician 
opined that:

Taking the above information into 
consideration, it is less likely than not 
that the veteran's chronic muscle 
weakness is etiologically related to VA 
prescribed Zocor use.  The rationale for 
this is: muscle symptoms with Zocor use 
usually resolve over days to weeks after 
discontinuation of the drug and are 
usually muscle pain as opposed to muscle 
weakness (per medical literature review).  
This veteran reported and has 
documentation that his symptoms were 
primarily muscle weakness and worsened 
after the medication was stopped.  
Secondly, the true etiologies of the 
veteran's muscle weakness are multiple: 
ulnar neuropathy of the bilateral upper 
extremities, diabetic neuropathy, and 
radiculopathy of L3/4 and L5/S1.  These 
diagnoses are well-documented with 
objective measures such as physical 
examinations, [electromyographic] and 
[computerized tomography] myelogram.  

The August 2007 VHA opinion conveys that:

1.  Based upon my review of the 
appellant's C-file, my review of relevant 
medical literature, and my twenty-eight 
(28) years of clinical experience as a 
practicing neurologist, I conclude with a 
reasonable degree of medical certainty, 
that the appellant does not have 
"chronic muscle weakness etiologically 
related to [the appellant's] use of 
prescribed VA Zocor."  

2.  Although the appellant was found to 
have signs of a peripheral neuropathy 
during a C&P exam performed on or about 
2/16/07, Attachment 2, there was no 
evidence of muscle disease.  The most 
likely cause of the appellant's 
peripheral neuropathy is diabetes 
mellitus, since nearly all patients with 
diabetes mellitus develop a peripheral 
neuropathy regardless of the severity of 
the diabetes.  

3.  A CT scan of the appellant's brain 
performed on 9/9/06 was reported to 
reveal numerous strokes.  Attachment 3, a 
condition which could explain, in part, 
the appellant's complaints of limb 
weakness and gait instability.  The 
appellant's strokes were most likely due 
to diabetes mellitus, high blood 
pressure, and elevated blood levels of 
lipids [fats].  

4.  As noted in a medical record entry 
dated 4/8/02, the appellant reported 
"stumbling" and increasing muscle 
weakness [primarily in the lower limbs] 
for approximately six (6) weeks.  
Attachment 4.  The appellant was noted, 
however, to have a "steady' gait and the 
ability to walk on heels and toes.  ibid.  
The appellant complained of "sharp, 
shooting pains" in the low back, but not 
"muscle pain."  ibid.  Moreover, the 
appellant claimed to have fallen earlier 
that day.  ibid.  Although the 
appellant's serum level of CK [a measure 
of possible muscle damage] was slightly 
elevated, ibid., the CK elevation 
probably resulted from local muscle 
damage sustained during the appellant's 
fall.  Although, the appellant's provider 
speculated that the appellant might 
have" myositis [inflammation of 
muscle]" and advised the appellant to 
discontinue Zocor [an agent that can 
rarely and unpredictably cause temporary 
muscle damage], ibid., there is no 
significant evidence in the medical 
record entry dated 4/8/02 to support the 
diagnosis of "myositis."  

5.  The veteran was hospitalized at a 
non-VA facility from 6/6/02 until 6/11/02 
for the following reasons: "FEVER OF 
100.8 AFTER FAILED SPINAL TAP FOR 
MYELOGRAM AND WORSENING LUMBAR [low back] 
PAIN AND LEG WEAKNESS, UNABLE TO WALK 
WITH ABRUPT NEUROLIGICAL STATUS CHANGE." 
Attachment 5.  The appellant was reported 
to have a "spastic [stiff] and antalgic 
[painful] broad-based gait" and 
"hyperreflexia [easy to detect deep 
tendon reflexes] on the left side."  
ibid., features inconsistent with muscle 
disease.  Moreover, the appellant had an 
abnormality in the ability to perceive 
various types of stimuli, ibid., another 
clinical finding inconsistent with muscle 
disease.  Additionally, the appellant's 
CK level was normal at the time of 
admission.  Attachment 6.  Although the 
appellant had electrodiagnostic testing 
abnormalities consistent with a 
[diabetic] peripheral neuropathy, 
Attachment 7, there was no 
electrodiagnostic evidence of muscle 
disease.  Fortunately, the appellant had 
improved "quite a bit" by 6/11/02.  
Attachment 5.  

6.  There are numerous VA medical record 
entries between 8/28/01 and 5/20/04 
during which neurological assessments of 
the appellant did not reveal significant 
weakness despite assertions to the 
contrary.  Attachment 8.  Moreover, VA 
providers prescribed recommended doses of 
Zocor to the appellant and provided 
appropriate laboratory monitoring.  ibid.  
I not (sic) aware of any laboratory 
monitoring proven to prevent the 
unpredictable occurrence of temporary 
muscle damage that rarely occurs during 
the use of Zocor.  

7.  In conclusion, I could find no 
credible evidence to support the 
appellant's claim.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts that he incurred chronic muscle weakness as 
the result of Zocor prescribed by VA medical personnel.  The 
veteran's prescribed Zocor was increased by VA medical 
personnel in September 2001.  He subsequently experienced 
lower extremity numbness and muscle weakness.  After finding 
indicia of possible adverse side effects, the veteran's 
treating VA physicians reduced and then discontinued his 
Zocor between March and April 2002.  

The record is in conflict as to the etiology of the veteran's 
claimed chronic muscle weakness.  The veteran's daughter 
asserts that the veteran's current chronic muscle complaints 
are etiologically related to his prescribed Zocor use.  She 
reported that she was a registered nurse and based her 
conclusions on the medical informational insert for Zocor 
issued by the Merck & Company.  Conversely, the report of the 
February 2007 VA examination for compensation purposes and 
the September 2007 VHA opinion both observe that the 
veteran's current upper and lower extremity muscle and 
neurological symptomatology were inconsistent with the side 
effects associated with Zocor use; did not abate and actually 
progressed after the veteran's prescribed Zocor was 
discontinued; and were consistent with his multiple 
nonservice-connected disabilities including diabetic 
peripheral neuropathy; cerebrovascular accident residuals; 
axonal demyelinating neuropathy; distal denervation and 
bilateral radiculopathy at L3-4 and L5-S1; "extensive 
spondylopathy which includes hypertrophic changes and vacuum 
disc phenomena causing stenosis at the L4/5 level;" lumbar 
spine degenerative disc disease, and fall residuals.  

The Board finds that the veteran's daughter's opinion as to 
the etiology of the claimed disorder to be less probative and 
thus less persuasive than those advanced in both the February 
2007 VA examination report and the August 2007 VHA opinion.  
While the veteran's daughter failed to address either the 
symptoms associated with the veteran's multiple chronic 
diabetic, orthopedic, and neurological disabilities or the 
continuation of the veteran's complaints after the 
discontinuance of his prescribed Zocor, the VA physicians 
specifically discussed how the veteran's symptoms were wholly 
inconsistent with Zocor use and etiologically related to his 
multiple significant nonservice-connected disabilities.  

The veteran has not been objectively shown to have any 
additional disability which was proximately caused by either 
the VA's carelessness, negligence, lack of proper skill, or 
error in judgment or an event not reasonable foreseeable.  
Given this fact, the Board concludes that compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic 
muscle weakness secondary to VA prescribed Zocor use claimed 
as rhabdomyolysis may not be granted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic muscle weakness secondary to VA prescribed 
Zocor use claimed as rhabdomyolysis is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


